Citation Nr: 9914741	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  95-27 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of whether the veteran's psychiatric 
disorder preexisted service.  



REPRESENTATION

Appellant represented by:	Helen Randolph, Attorney



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January to May 1945.  

In May 1945, the RO granted service connection and assigned a 
10 percent disability rating for psychoneurosis.  In June 
1960, the RO proposed to sever service connection.  By a 
February 1961 rating action, the RO formally severed service 
connection for the psychoneurosis, and the veteran appealed.  
In a May 1961 decision, the Board of Veterans' Appeals 
(Board) determined that the grant of service connection for 
the psychoneurosis had been clearly and unmistakably 
erroneous and that service connection could not be restored.  

This matter initially came to the Board on appeal from a 
September 1994 rating decision of the RO.  

In May 1997, a hearing was held by this Member of the Board 
in Washington, DC.  In a June 1997 decision, the Board found 
that new and material evidence had not been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter the 
"Court").  

In an October 1998 Order, the Court vacated the Board's June 
1997 decision and remanded for a redetermination of the 
reopening question.  The Court noted that the Board did not 
discuss whether the newly submitted evidence was material to 
the issue of whether the appellant's psychological disorder 
had preexisted service.  "Significantly, it was the 
preexisting condition issue, not the one stated by the Board, 
that should have been the subject of the Board's new and 
material evidence analysis."  Although the preexisting issue 
is inherently part of the issue addressed by the Board, the 
issue has been rephrased to comport with the Court's Order.  
See Harris v. Brown, 7 Vet. App. 547 (1995), (neither the 
veteran nor VA has the authority to modify an order of the 
Court without leave of the Court).  Based on the Court's 
finding that the Board had "misidentified" the issue, the 
Court subsequently determined that VA was not substantially 
justified at the administrative level and awarded attorney 
fees pursuant to the Equal Access to Justice Act.  

The Board notes that the veteran also had appealed an RO 
determination that new and material evidence had not been 
submitted to reopen a previously denied claim of service 
connection for a left foot injury.  At his May 1997 hearing, 
however, the veteran withdrew his appeal as to that issue.  
Nonetheless, in April 1999 written argument to the Board, the 
veteran's representative noted that the veteran "reasserts 
any claims he may have withdrawn at the May 1997 hearing."  
The Board interprets this request as an application to reopen 
a claim of service connection for a left foot injury.  This 
issue is referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The May 1961 Board decision, which determined that the 
original grant of service connection for psychoneurosis had 
been clearly and unmistakably erroneous and could not be 
restored, is final.  

3.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the May 1961 
Board decision.  


CONCLUSION OF LAW

New and material evidence has been submitted for the purposes 
of reopening the issue of whether the veteran's psychiatric 
disorder had preexisted service.  38 U.S.C.A. §§ 1110, 5107, 
5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  New and material evidence

In May 1945, the RO granted service connection for 
psychoneurosis, hysteria and assigned a 10 percent disability 
rating, effective on May 2, 1945.  In a February 1961 rating 
action, the RO severed service connection for the 
psychoneurosis.  The veteran appealed that decision, and in 
May 1961, the Board determined that the original grant of 
service connection had been clearly and unmistakably 
erroneous and that service connection could not be restored.  

The evidence submitted since the 1961 Board decision includes 
statements from private physicians and the veteran's spouse, 
brother and friends; extracts from medical records; the 
report of VA examinations; and statements from the veteran, 
both written and offered as testimony at a personal hearing.  

Several individuals who reported that they had known the 
veteran before service submitted statements in 1961 to the 
effect that they had not known him to have had problems with 
nerves before service.  

In an August 1961 Application for Compensation or Pension, 
the veteran complained of nervousness.  An August 1961 report 
of a private physician noted that the veteran voiced various 
complaints of nervous origin.  The examiner noted the 
following: "anxiety neurosis?"  There was no comment on 
etiology.  

The report of a September 1961 VA examination included a 
diagnosis of anxiety reaction, chronic, mild, manifested by 
complaints of insomnia, tenseness and backache.   The veteran 
had reportedly complained of nervousness since age 14.  

Copies of VA treatment records from 1984 through 1993 are 
silent for complaints or findings related to a nervous 
condition.  

In October 1993, the veteran submitted a statement claiming 
service connection, citing nervous shock.  In a statement 
submitted the same month, the veteran and his wife argued 
that service connection was warranted because medical 
examinations included the diagnosis of anxiety.  The 
veteran's wife submitted another statement in January 1994 to 
the effect that the veteran had been accepted into service 
without defect and had suffered a nervous breakdown shortly 
after induction.  

The report of an August 1994 VA examination included the 
diagnosis of chronic generalized anxiety disorder; the 
examiner made no comment regarding etiology.  

Statements from the veteran's wife and brother were submitted 
at a hearing before this Member of the Board in May 1997.  
The veteran's brother reported that the veteran had not had 
any psychiatric complaints before service.  The veteran's 
wife reported that the veteran's service-connected status had 
been discontinued because of action taken by local 
politicians.  

The veteran testified at the hearing that he had not had any 
treatment for a nervous condition prior to service.  He 
maintained that he had first experienced nervousness during a 
routine gas mask test when he felt that he was being 
smothered.  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, a claim upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104(b).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issues at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Finally, for the purpose 
of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board finds that the evidence submitted since the May 
1961 Board decision is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The evidence is certainly new, as it was not of record at the 
time of the May 1961 decision.  Furthermore, the evidence is 
material as it is probative of the issue of whether the 
veteran's psychiatric disorder preexisted service.  Of 
particular interest are the statements of the veteran and his 
brother that the veteran had had no psychiatric problems 
prior to service.  Such statements, must be considered in 
fairly deciding the veteran's claim.  Thus, the Board finds 
that new and material evidence has been submitted to reopen 
the issue of whether the veteran's psychiatric disability 
preexisted service.  


II.  Well groundedness

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Elkins v. West, 12 Vet. App. 209, 218-219 (1999) (en banc).  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In light of the statements of the veteran and his brother 
that the veteran had not manifested a psychiatric disorder 
prior to service (statements presumed credible for purposes 
of well groundedness), the Board finds the claim of service 
connection for a psychiatric disorder to be well grounded.  
38 U.S.C.A. 5107(a).  



ORDER

As new and material evidence has been received to reopen the 
issue of whether the veteran's psychiatric disorder 
preexisted service and as a well-grounded claim has been 
submitted, the appeal is allowed to this extent subject to 
further action as discussed hereinbelow.  



REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection for a psychiatric disorder by the RO is required.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  All indicated 
development should be undertaken in this regard.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should contact take 
appropriate steps to contact the veteran 
and in order to request that he identify 
the names, addresses, and approximate 
dates of treatment for all VA and non-VA 
health care providers who have treated 
him for a psychiatric disorder since 
service, particularly any who attributed 
his psychiatric disorder to his period of 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
psychiatric disorder.  The claims folder 
must be made available to and reviewed by 
the examiner, and the examiner should 
report whether the claims folder was 
indeed available and reviewed.  All 
indicated testing should be done in this 
regard.  Based on the review of the case, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran has current 
psychiatric disability due to disease or 
injury which was incurred in or 
aggravated by service.  If it is 
determined that an innocently acquired 
psychiatric disorder had existed prior to 
service, then the examiner should offer 
an opinion as to whether the preexisting 
disorder underwent an increase in 
severity beyond natural progress during 
service.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

3.  After undertaking any necessary 
development, the RO should conduct a de 
novo review of the veteran's claim of 
service connection for a psychiatric 
disorder.  Due consideration should be 
given to all pertinent laws and 
regulations.  The evidence, both positive 
and negative should be carefully weighed 
and the credibility of each item 
assessed.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

